DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on May 16, 2022 is acknowledged.
Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 16, 2022.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “100a” and “100b” have been used to designate both “pavement tape” and “distribution cabling tape”.  See 0025-0026 of US Patent Application Publication 20210009861 A1 of the preset specification (“the published application”). 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numeral “101” (Figure 1C) is not described in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  

Correction of the following is required: specification fails to provide proper antecedent basis for claim 6.  The specification should be amended to provide antecedent basis for claim 6. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As to claim 1, this claim recites “the second adhesive tape”.  There is a lack of antecedent basis for this limitation in the claim. 
	
As to claim 2, this claim recites “the two joined ends of the first and second distribution cabling tapes”.  There is a lack of antecedent basis for this limitation in the claim. 

As to claim 4, this claim recites “the first and second pavement tapes”.  There is a lack of antecedent basis with respect to claim limitation of the second pavement tape. 

As to claim 5, this claim recites “the first adhesive layer provides a substantially permanent bond to the concrete or asphalt surface”.  The recitation “substantially” renders claimed invention indefinite.  It is unclear what is meant by “substantially permanent”.  The specification does not provide any guidance as to what constitutes “substantially permanent bond”.   For examination purpose, if prior art discloses adhesive layer capable of bonding to a concrete or asphalt surface, it would meet the aforementioned claim limitation. 

As to claim 6, this claim recites ‘the splice of claim 1”.  There is a lack of antecedent basis for this limitation in the claim.  This claim recitation is interpreted as “the splice tape of claim 1”. 

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moore (US 20150124924 A1).

As to claim 1, Moore teaches a smart tape (splice tape) that is used in traffic monitoring (abstract).  The smart tape of Moore includes a film substrate (reinforcing layer) made of material such as PET or polyimide (reinforcing layer) (0018) and a pressure sensitive adhesive (PSA) layer (first adhesive layer) is laminated on one side of the film substrate (0018).   As to claim limitation of “reinforcing layer”, it is submitted that claim does not set forth any specific structure and/or composition associated with the reinforcing layer.  As such, a person having ordinary skill in the art would recognize that the film substrate of Moore meets claim limitation of reinforcing layer.  Moore further teaches that the smart tape is adhesively applied to a roadway in order to provide temporary traffic sampling function (0013). MPEP 2112.01 (I). 

As to claim 1 limitation “wherein the first adhesive layer is capable of adhering to a concrete or asphalt surface, wherein the reinforcing layer adheres to a first adhesive portion of a first pavement tape and to a second adhesive portion of the second adhesive tape when deployed”, Moore does not explicitly disclose this limitation. However, it is submitted that the smart tape of Moore and the splice tape of the claimed invention are identical in structure and composition (both include a first adhesive layer and a reinforcing layer).  Accordingly, absent any factual evidence on the record, it would be reasonable to presume that the first adhesive layer of Moore would inherently be capable of adhering to a concrete or asphalt surface, wherein the reinforcing layer adheres to a first adhesive portion of a first pavement tape and to a second adhesive portion of the second adhesive tape when deployed.  Alternatively, this feature would obviously be present, once the smart tape of Moore is provided. 

As to claim 2, this claim recites limitation relating to the elements that are not structural elements of the splice tape (caulk material between the two joined ends of the first and second distribution cabling tapes).  As such, given that the smart tape of Moore is identical to the claimed splice tape, it would meet the aforementioned claim limitation. 

As to claim 3, Moore teaches a PSA layer (0018). 

As to claim 4, the claim recitation ‘splice tape is disposed on the adhesive side of each of the first and second pavement tapes” is intended use of the splice tape.  In article claims, a claimed intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  Given that the smart tape of Moore as set forth previously is identical to that of the presently claimed in terms of structure and composition, it meets the claimed intended use.
As to claim 5, Moore does not explicitly disclose the first adhesive layer provides substantially permanent bond to the concrete or asphalt surface.  However, it is submitted that no difference is seen between the claimed adhesive layer and the adhesive layer of Moore.  Further, applicant and Moore disclose PSA layer as the first adhesive layer (claim 3 and 0018 of Moore).  As such, it is reasonable to presume that the adhesive of Moore would inherently provide substantially permanent bond to the concrete or asphalt surface.  Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a first adhesive layer that provides substantially permanent bond to the concrete or asphalt surface so that the smart tape of Moore can remain adhered to road surface (asphalt or concrete) without prematurely debonding from the road surface. 

As to claim 6, the preamble of this claim recites “smart road network”.  However, neither claims nor specification specifically define what constitutes “smart road network”.  As such “smart road network” is any road having sensors such as traffic monitoring sensors. Moore teaches a smart tape that is adhesively applied to a roadway (0013).  Moore further discloses that the smart tape includes sensors to monitor traffic parameters (abstract, 0001, and 0013).  Accordingly, a person having ordinary skill in the art would recognize that Moore teaches claimed smart road network comprising the splice (smart tape). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        8/19/2022